Farmer, J.
The fact that the law has provided persons aggrieved by an assessment with a special remedy, does not deprive the courts of jurisdiction of a suit to correct an illegal assessment. The amount of the taxes assessed determine the jurisdiction.
2.The statutory provisions, however, should be followed before the tax debtor can obtain relief from the courts. 31 An. 272. In this ease, the demand of plaintiff is rejected, because he has not sworn to his own valuation of his property, nor sworn that injustice has been done, nor that the property is worth less than the assessment.